Citation Nr: 0004518	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  94-28 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable rating for residuals of a shell 
fragment wound injury to the right hand.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had more than 25 years of active service, ending 
with his retirement in November 1966.  This matter comes to 
the Board of Veterans' Appeals (Board) from a November 1993 
rating decision of the Department of Veterans Affairs (VA) 
San Diego Regional Office (RO).  In October 1996, the Board 
remanded the matter for the purposes of affording the veteran 
a Board hearing at the RO in pursuant to his request.  By 
December 1999 letter, the RO notified the veteran of the time 
and date of his requested hearing.  He responded that he 
would be unable to attend the scheduled hearing, or any other 
hearing, and requested that his claim be adjudicated.  
Accordingly, the Board will proceed with consideration of his 
claim based on the evidence of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The residuals of a shell fragment wound injury to the 
right hand consist of a tender scar only, with no competent 
medical evidence of limitation of function of the part 
affected or of muscle or nerve damage 


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for a 
tender scar as a residual of a shell fragment wound injury to 
the right hand have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in April 
1943, he sustained a severe laceration of the right palm 
after a shell exploded in the chamber of his gun while he was 
attempting to fix it.  X-ray examination of the right hand 
was negative with no evidence of fracture.  The wound was 
sutured and he was discharged to duty approximately two weeks 
later.  Subsequent annual medical examinations note a history 
of a shrapnel wound to the right hand in 1943 with no 
complications or sequelae from the injury, other than a 2.5 
inch scar on the right palm.

In April 1981, the veteran filed a claim of service 
connection for residuals of a 1943 gunshot wound to the right 
hand.  In an attached statement, he indicated that the scar 
created by the wound was still visible on his right palm.  In 
addition, he indicated that he experienced shaking in his 
right hand which hindered his ability to hold a cup of 
coffee, play golf, etc.

By June 1981 rating decision, the RO granted service 
connection for residuals of a gunshot wound to the right palm 
and assigned it an initial zero percent rating pursuant to 
Diagnostic Code 7805.  

In March 1993, the veteran filed a claim for increased 
rating, stating that the trembling in his hand had increased 
and was now accompanied by pain and weakness.  In connection 
with his claim, he underwent VA medical examination in 
January 1994, at which time he reported a history of a 
shrapnel wound in 1943 with removal of fragments.  With 
respect to current symptoms, the veteran indicated that the 
scar on his right hand was asymptomatic, but stated that he 
had experienced a tremor in the right hand for the past ten 
years.  On physical examination, there was a 5 by 0.1 
centimeter hypopigmented scar on the mid palm.  

At a second VA medical examination in January 1994, the 
veteran reported that in 1943, he sustained a laceration of 
the right hand when a bullet which was stuck in his gun 
exploded.  He stated that his wound was cleaned, sutured, and 
eventually healed.  However, he indicated that he developed 
new problems with his right hand and upper extremity, 
including shaking and weakness.  On examination, a well-
healed scar on the right palm was noted, extending to the 
wrist joint.  There was no muscle or tissue loss, and the 
veteran made a good fist with the right hand, with the 
fingertips coming to the distal palmer crease just barely.  
On the left, the grip was much better and stronger.  The 
examiner observed a tremor of the right upper extremity, 
involving not only the hand, but the forearm and arm, 
including part of the shoulder, elbow and finger joints.  
There was no such tremor on the left.  On the right, tendon 
and nerve functions seemed to be completely normal.  The 
diagnosis was laceration of the right hand, secondary to 
rifle shell explosion, with no evidence of nerve or tendon 
damage, but at present a rest tremor and pill-rolling 
activity of the hand.  The examiner indicated that this 
tremor was related to a nerve problem, likely parkinsonism, 
and was not secondary to the lacerations of the shell 
fragment wound of the right hand.  

In his July 1994 substantive appeal, the veteran indicated 
that he had tenderness over the scar on his right palm.  He 
also indicated that he believed that the shaking in his right 
hand was a residual of the in-service shrapnel wound in 1943.

In April and November 1994, the veteran testified at hearings 
at the RO.  He stated that in 1943, while attempting to 
remove a bullet from a machine gun, it exploded and caused 
fragments to penetrate his right hand.  He stated that the 
fragments were removed by a surgeon and that no shaking was 
noted during the remaining course of his military career.  He 
stated that, approximately in 1980, his right hand began to 
shake.  He gave credible testimony regarding the current 
severity of his right hand tremor, stating that he had 
difficulty engaging in activities requiring the use of his 
right hand.  He expressed the opinion that his right hand 
tremors were secondary to his in-service shell fragment 
wound.  He also indicated that the scar on his right hand was 
tender to the touch.

On December 1994 neurological examination, the veteran 
indicated that he was unsure when the tremor of his right 
hand had begun, but felt that it was sometime after 1966.  He 
stated that it had become worse in recent years and that he 
felt that it was secondary to his in-service shrapnel wound.  
On examination, there was normal strength in the intrinsic 
muscles of the right hand and sensory examination was normal.  
The diagnosis was tremor of the right hand, probably 
essential.  The neurologist concluded that the veteran's in-
service right hand injury had nothing to do with his tremor.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

III.  Analysis

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805 (1999).  Diagnostic Code 7800 applies to 
disfiguring scars of the head, face, or neck, and Codes 7801 
and 7802 apply to burn scars.  The evidence shows that the 
veteran's service-connected scar is on right hand, not his 
head, face, or neck; it is not due to burns.  Thus, these 
diagnostic codes are inapplicable in this case.

Under Diagnostic Codes 7803 and 7804, a 10 percent disability 
evaluation is warranted for superficial scars which are 
poorly nourished and have repeated ulcerations, or which are 
tender and painful on objective demonstration.  In this case, 
at his November 1994 hearing and on his July 1994 substantive 
appeal, the veteran indicated that his shrapnel wound scar of 
the right hand was tender.  While this tenderness has not 
been objectively demonstrated on examination, the Board finds 
the veteran's statements to be credible.  Affording him the 
benefit of the doubt, therefore, the Board finds that the 
criteria for a 10 percent rating have been met under 
Diagnostic Code 7804.  

However, this is the maximum schedular rating assignable for 
scars, notwithstanding scars which limit function of the body 
part that they affect.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  In this case, there is no competent medical evidence 
that the veteran's scar limits the function of his hand or 
fingers.  Thus, an evaluation in excess of 10 percent would 
not be warranted under Code 7805.

In that regard, the Board notes that the veteran contends 
that the tremor of his right upper extremity is part and 
parcel of his service-connected disability.  The record is 
clear that the veteran currently experiences a tremor of his 
right upper extremity which interferes his functional 
abilities.  However, the medical evidence of record is 
unanimous that his tremor is unrelated to his service-
connected disability.  The veteran's own assertions that they 
are related are not probative since as a lay person, he is 
not considered competent to offer an opinion as to medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

As set forth above, the Board may not consider manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected rating.  38 C.F.R. § 4.14.  
Thus, because the medical evidence of record establishes that 
the veteran's tremors are not part and parcel of his service-
connected right hand scar, the Board may not consider those 
symptoms in rating his disability.  In view of the foregoing, 
the Board concludes that the maximum schedular rating 
assignable for the residuals of a shell fragment wound injury 
to the right hand is 10 percent under Diagnostic Code 7805.

In reaching its decision, the Board has also determined that 
the clinical presentation of the veteran's disability is 
neither unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1)(1999).  The record does not reflect frequent 
periods of hospitalization because of his service-connected 
disability, nor does it show interference with employment to 
a degree greater than that contemplated by the regular 
schedular standards.  Accordingly, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).


ORDER

A 10 percent rating for residuals of a shell fragment wound 
injury to the right hand is granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

